FILED
                             NOT FOR PUBLICATION                            OCT 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDDIE RENCHER, Jr.,                              No. 12-17544

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01040-MMD-
                                                 CWH
  v.

ROBERT B. BANNISTER; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Miranda Du, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Nevada state prisoner Eddie Rencher, Jr., appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

were deliberately indifferent to his serious medical needs. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Rencher

failed to raise a genuine dispute of material fact as to whether defendants acted

with deliberate indifference to his serious medical needs when they provided him

with allegedly expired syringes for his insulin injections. See Jett v. Penner, 439

F.3d 1091, 1096 (9th Cir. 2006) (a claim for deliberate indifference to an inmate’s

serious medical needs requires showing a purposeful act or failure to respond to

inmate’s pain or possible medical need, and harm caused by the indifference);

Oliver v. Keller, 289 F.3d 623, 627 (9th Cir. 2002) (holding that the Prison

Litigation Reform Act “requires a prior showing of physical injury that need not be

significant but must be more than de minimis”); see also Starr v. Baca, 652 F.3d

1202, 1207-08 (9th Cir. 2011) (discussing the requirements for establishing

supervisory liability).

      The district court properly dismissed Rencher’s § 1983 claim against private

parties Scott Graham and MBI, Inc. because Rencher failed to allege facts showing

that these defendants conspired with state actors to deprive him of his rights. See

Crowe v. County of San Diego, 608 F.3d 406, 440 (9th Cir. 2010) (a conspiracy

claim requires the existence of an agreement or meeting of the minds to violate


                                          2                                    12-17544
constitutional rights); Simmons v. Sacramento Cnty. Superior Court, 318 F.3d

1156, 1161 (9th Cir. 2003) (conclusory allegations that a private party conspired

with a state actor to deprive plaintiff of constitutional rights are insufficient to state

a claim).

       The district court did not abuse its discretion by denying Rencher’s motion

to file an amended complaint because the proposed amendments would have been

futile. See Gardner v. Martino, 563 F.3d 981, 990 (9th Cir. 2009) (setting forth the

standard of review and explaining that denial of request to amend complaint

appropriate where amendment would be futile).

       The district court did not abuse its discretion by denying Rencher’s motion

for reconsideration because Rencher failed to establish grounds warranting

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or., v. ACandS, Inc., 5

F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and factors for

reconsideration under Fed. R. Civ. P. 59(e) and 60(b)).

       The district court did not abuse its discretion by denying Rencher’s request

for further discovery because Rencher failed to show how the discovery he sought

would have precluded summary judgment. See Tatum v. City & County of San

Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006) (setting forth standard of review

and requirements under former Fed. R. Civ. P. 56(f)).


                                             3                                     12-17544
      Rencher’s contention concerning defendants’ alleged failure to provide him

with copies of his medical records is unpersuasive.

      AFFIRMED.




                                         4                                 12-17544